Citation Nr: 1827542	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-26 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for degenerative disc disease of the spine, diagnosed as osteoarthritis of the spine (low back disability).

2. Entitlement to service connection for osteoarthritis of the bilateral knee (bilateral knee disability).

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968. The Veteran had additional periods of service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board remanded these matters in March 2015 and November 2017 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC) was issued in February 2018.

The Board notes that the Veteran's representative submitted a "Formal Notice of Appeal to the Board of Veterans Appeals" in February 2018. In it, she discusses that the Veteran is seeking entitlement to an effective date prior to May 9, 2017 for the 40 percent rating for hearing loss.  However, in its November 2017 decision, the Board determined that the Veteran was not entitled to a rating in excess of 10 percent for bilateral hearing loss prior to May 7, 2017. See p. 15 (stating, "Entitlement to a rating higher than 10 percent for bilateral hearing loss for the period prior to May 9, 2017, is denied."). Thus, the Board has already made a decision on this issue, and it is not currently before the Board.


FINDINGS OF FACT

1. The Veteran's low back disability is not shown to have had its onset in service, arthritis did not manifest within one year of the Veteran's discharge from service, and is not otherwise related to service.

2. The Veteran's bilateral knee disability is not shown to have had its onset in service, arthritis did not manifest within one year of the Veteran's discharge from service, and is not otherwise related to service.

3. The Veteran's service-connected disabilities do not prevent him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1. The Veteran's low back disability was not incurred in or aggravated by service and is not presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The Veteran's bilateral knee disability was not incurred in or aggravated by service and is not presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The requirements for entitlement to a TDIU have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d. 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d. 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

Additionally, the Board finds there has been substantial compliance with its November 2017 remand directives. The Veteran was provided the opportunity to submit additional evidence, VA examinations for the Veteran's bilateral knee disability and low back disability were provided, and a SSOC was issued in February 2018.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

In this case, the disorder at issue is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases, such as osteoarthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d. 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of his symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d. 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d. 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d. 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d. at 1287 (quoting 38 U.S.C. § 5107(b)).

(a) Back Disability

The Veteran was diagnosed with osteoarthritis of the lower back in February 2007, meeting the first requirement of service connection, which is evidence of a current disability.

As to an in-service disease or injury, the Veteran contends that he has had low back pain since service. He reported that he could not recall any specific injury to his low back, but his job in service required climbing in and out of heavy trucks. On at least one occasion the Veteran reported he remembered picking something up and immediately noticing pain in his low back. 

The Veteran's service treatment records (STRs) indicate that the Veteran complained of low back pain in February 1968. The Veteran indicated at that time that his low back pain had begun two months prior. The Veteran's STRs show that it was determined that the Veteran's low back pain in February 1968 was genitourinary in origin and not musculoskeletal.

At the Veteran's separation examination in November 1968, he reported that he was in good health and specifically denied arthritis or rheumatism, bone, joint, or other deformity and "recurrent back pain." The Veteran reported a history of severe tooth or gum trouble, hay fever, and shortness of breath, all of which the examiner noted existed prior to service. Clinical evaluation at that time of the spine and other musculoskeletal system was normal.  Under the "Summary of Defects," the examiner noted the Veteran had hay fever.

An August 1973 Report of Medical Examination, approximately five years after service discharge, shows that clinical evaluation of the spine and other musculoskeletal system was normal.  Under "Summary of Defects," the examiner wrote, "overweight."  In the corresponding Report of Medical History, the Veteran specifically denied arthritis or rheumatism, bone, joint, or other deformity and "recurrent back pain." He reported a history of hay fever. Written under the "Physician's summary and elaboration of all pertinent data," the examiner wrote, "No significant problems at present time."
The Veteran has had three VA examinations for his low back disability. The first examination was conducted in February 2013, the second was conducted in May 2017, and the third was conducted in January 2018. All the VA examiners concluded that it was less likely than not that the Veteran's osteoarthritis of the lower back was related to his active duty service. However, only the January 2018 VA examiner provided a full medical rationale for this opinion that acknowledged the Veteran's lay statements that he had experienced pain since service.

The January 2018 VA examiner opined that the Veteran's osteoarthritis of the low back was less likely than not related to the Veteran's active duty service, despite the Veteran's lay statements because the Veteran's concurrent medical treatment records in service and within five years after service did not indicate recurrent back pain, and the first indication that the Veteran sought treatment for his pain was the Veteran's treatment records from a private chiropractor in January 2000, approximately 32 years after discharge from service. Additionally, the examiner noted that the Veteran was not diagnosed with osteoarthritis of the lower back until February 2007, approximately 39 years after discharge from service.

The Board finds the January 2018 VA examiner's opinion that the Veteran's current low back disability is less likely than not related to service more probative than the Veteran's lay statements that he has experienced back pain since service, as the opinion of the VA examiner is based on a review of the Veteran's STRs and the Veteran's claims file, which contain treatment records recorded with the Veteran's concurrent statements about the nature of his disability at the given time. The Veteran specifically denied recurrent back pain at his exit examination in November 1968, and five years after discharge from service, at an examination in August 1973, the Veteran again specifically denied recurrent back pain. The Board accords high probative value to the statements the Veteran made November 1968 and August 1973, as he made them contemporaneously with the time period in question.  In both of these Reports of Medical History, the Veteran attested to the truth of his statements. See p. 2 of both documents. Thus, to the extent that the Veteran has alleged chronic back pain since 1968 while seeking compensation benefits for his back, the Board finds such statements lack credibility, as they are inconsistent with the statements the Veteran made contemporaneously in 1968 and 1973.  
The Board acknowledges that the Veteran had an instance of approximately two months of ongoing back pain in February 1968, but the January 2018 VA examiner indicated that the Veteran's current low back disability is a musculoskeletal disability, and the Veteran's in-service disability was likely genitourinary in nature and as such, the Veteran's February 1968 complaints of back pain are less likely than not related to the Veteran's current osteoarthritis of the lower back. Absent an in-service incurrence of the Veteran's current disability and competent and credible evidence of a nexus to service, service connection on a direct basis must be denied.

Osteoarthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d. at 1331.

However, the Board notes that the record does not indicate the Veteran sought medical treatment for back pain until he saw a private chiropractor in January 2000 and was treated for a disc protrusion causing sciatic radiculitis. Furthermore, as noted above, the Veteran was not diagnosed with osteoarthritis of the low back until February 2007, approximately 39 years after discharge from active duty service.

As the Veteran's current low back disability did not arise within one year of service and the preponderance of the contemporaneous evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a presumptive basis must also be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim for service connection for a low back disability must be denied.


(b) Bilateral Knee Disability

The Veteran was diagnosed with osteoarthritis in both knees in February 2007, meeting the first requirement of service connection, which is evidence of a current disability.

As to an in-service disease or injury, the Veteran contends that he has had pain in both knees since service. He reported that he could not recall any specific injury to his knees, but his job in service required climbing and jumping in and out of heavy trucks, putting continuous pressure on his knees. The Veteran reported that he was unable to seek treatment for this until many years after discharge from service because he was working to support his family. 

In January 2012, a service member who worked with the Veteran, A.J., submitted a Buddy Statement on the Veteran's behalf. A.J. indicated that he and the Veteran did work in heavy trucks-climbing and jumping in and out of trucks and trailers for hours. A.J. indicated that he remembered the Veteran complaining about his knees hurting and aching while they were serving together. A.J. also indicated he remembered the Veteran choosing not to go to sick call for his knee pain because he did not want to get behind in his training. 

At the Veteran's separation examination in November 1968, clinical evaluation of the lower extremities was normal. The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level fitness) to 4 (medical condition or physical defect is below the level of medical fitness required for retention in military service). The "P" stands for "physical capacity or stamina," the "U" stands for "upper extremities," the "L" stand for "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stand for "psychiatric condition." Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). At separation, the PULHES score showed the assignment of "1" for "L." This indicates that the Veteran's lower extremities, including his knees, were deemed to be in a high level of fitness at discharge. In the corresponding Report of Medical History, the Veteran specifically denied arthritis or rheumatism, bone, joint, or other deformity, and "'Trick' or locked knee." The Veteran reported a history of severe tooth or gum trouble, hay fever, and shortness of breath. He reported that he was in good health.

In an August 1973 Report of Medical Examination, approximately five years after service discharge, shows that clinical evaluation of the lower extremities was normal.  Under "Summary of Defects," the examiner wrote, "overweight." The Veteran was again assigned a PULHES score of "1" for "L." This again shows that the Veteran's lower extremities were indicative of a high level of fitness five years after his discharge from active duty service. In the corresponding Report of Medical History, the Veteran specifically denied arthritis or rheumatism, bone, joint, or other deformity and "'Trick' or locked knee." He reported a history of hay fever. Written under the "Physician's summary and elaboration of all pertinent data," the examiner wrote, "No significant problems at present time."

The Board acknowledges the Veteran's lay statements and the Buddy Statement submitted by A.J. However, the Board finds the Veteran's concurrent STRs, which show specific denials of knee problems in November 1968 and again August 1973, five years after discharge from active duty service, to be more probative of the state of the Veteran's knees at discharge and five years after discharge than the allegations made by the Veteran and A.J. decades after service. The Board understands the Veteran's allegation of not seeking treatment for his knee pain while in service, which could explain why the STRs do not show treatment for knee pain. Providing a medical history is not the same as seeking treatment, and when asked if he had "'Trick' or locked knee," the Veteran said no twice over a five-year period-a time period he now claims he had chronic knee pain. As noted above, the Board finds that the Veteran's statements of chronic low back pain since service to be not credible-the same holds for his allegations of chronic knee pain since service discharge.  A.J.'s memory of the Veteran reporting knee pain is outweighed by the contemporaneous records, wherein the Veteran attested to the truth of the statements he made in these two Reports of Medical History, wherein he denied "'Trick' or locked knee" in 1968 and 1973.
Additionally, the Veteran has had two VA examinations for his knees. The first VA examination was conducted in May 2017 and the second was conducted in January 2018. Both VA examiners concluded that it was less likely than not that the Veteran's osteoarthritis of the knees was related to his active duty service. However, only the January 2018 VA examiner provided a full medical rationale for this opinion that acknowledged the Veteran's lay statements and the January 2012 Buddy Statement from A.J.

The January 2018 VA examiner opined that the Veteran's osteoarthritis of the knees was less likely than not related to the Veteran's active duty service, despite the Veteran's lay statements and the Buddy Statement submitted by A.J. The examiner opined that because the Veteran's concurrent medical treatment records in service and within five years after service did not indicate recurrent knee pain, and the first indication of that the Veteran had a diagnosis of osteoarthritis in his knees was in February 2007, approximately 39 years after discharge from service, it was less likely than not that his current knee pain was related to service.

The Board finds the January 2018 VA examiner's opinion that the Veteran's current low back disability is less likely than not related to service more probative than the Veteran's lay statements that he has experienced knee pain since service, as the opinion of the VA examiner is based on a review of the Veteran's STRs and the Veteran's claims file, which contain treatment records recorded with the Veteran's concurrent statements about the nature of his disability at the given time. The Veteran specifically denied "'Trick" or locked knee" at his exit examination in November 1968, and five years after discharge from service, at an examination in August 1973, the Veteran still specifically denied "'Trick' or locked knee," Furthermore, clinical evaluations at both of the aforementioned examinations showed that the Veteran's lower extremities were normal. Absent an in-service incurrence of the Veteran's current disability and a nexus between the current disability and service, service connection on a direct basis must be denied.

The Board notes that osteoarthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.309(b) based on chronic in-service symptoms and continuous post-service symptoms apply. Walker, 708 F.3d. at 1331.

However, the Board notes that the record does not indicate the Veteran was not diagnosed with osteoarthritis until February 2007, approximately 39 years after discharge from active duty service.

As the Veteran's current bilateral knee disability did not arise within one year of service and the preponderance of the contemporaneous evidence is against a finding of continuity of symptomatology between the Veteran's separation from service and the current disability, service connection on a presumptive basis must also be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence on any aforementioned theory of entitlement. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). Thus, the claim must be denied.

III. TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities. See 38 C.F.R. § 4.16(a). There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a). Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id. 

If a Veteran does not meet the aforementioned criteria, a total disability may still be assigned, but on a different basis. It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, the rating boards are required to submit to the Director, Compensation Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage of standards set forth in 38 C.F.R. § 4.16(a). Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000). A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU. Roberson v. Principi, 251 F.3d. 1378, 1385 (Fed. Cir. 2001).

The U.S. Court of Appeals for Veterans Claims has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993). The test of individual unemployability is whether a Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his educational and occupational experience. 38 C.F.R. § 3.340, 3.341, 4.16. The Board also notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d. 1350, 1354 (Fed. Cir. 2013).

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for bilateral sensorineural hearing loss at a rate of 10 percent prior to May 9, 2017 and at a rate of 40 percent from May 9, 2017; tinnitus at a rate of 10 percent; and diabetes mellitus at a rate of 10 percent. The Veteran's combined rating is 20 percent from April 28, 2006 to December 10, 2007; 30 percent from December 11, 2007 to May 8, 2017; and 50 percent from May 9, 2017. As the Veteran does not have a combined total rating over 70 percent, the schedular criteria have not been met for TDIU. Regardless, the Board will consider whether referral for extraschedular consideration for TDIU is warranted.

Since discharge from service, the Veteran worked in sheet metal fabrication for 27 years, until December 1999. In January 2000, the Veteran became a production supervisor until May 2002. In November 2002, the Veteran was employed as a security guard. He quit this job in October 2006. The Veteran contends that his back and knee disabilities first interfered with his work in the summer of 1999, just a few months prior to leaving his job in sheet metal fabrication. The Social Security Administration records show that he completed high school.

The Veteran has consistently reported that he believes his bilateral knee and back disabilities are the main cause of his inability to obtain and maintain substantially gainful employment. However, as determined in this decision, the Veteran's knee and back disabilities are not service connected, and thus, cannot be considered in determining the Veteran's entitlement to TDIU. As the Veteran has not reported that his diabetes mellitus, hearing loss, and tinnitus cause him to be unemployable, the Board finds this to be probative evidence that these disabilities alone do not cause the Veteran to be unable to obtain or maintain substantially gainful employment. 

Furthermore, the evidence suggests the functional impact the Veteran reports that is related to his service-connected disabilities are that his tinnitus and hearing loss cause him a great deal of frustration and emotional distress as he hears ringing in his ears and constantly has to ask people to repeat what they have said, even when wearing his hearing aids. However, the Board finds that the preponderance of the evidence is against a finding that Veteran's diabetes mellitus, hearing loss, and tinnitus cause the Veteran to be unable to obtain or maintain substantially gainful employment. 

Finally, the Board notes that the Veteran was awarded disability benefits from the Social Security Administration (SSA) in April 2007. When filing for SSA benefits, the Veteran reported his joint pain was the main reason he was unable to work. The Veteran's SSA records note that the Veteran has hearing loss and diabetes mellitus, but they do not indicate that these disabilities are significant enough to impact his employability. Ultimately, SSA awarded disability benefits based on the Veteran's osteoarthritis and an affective disorder. This further supports the Board's finding that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities prevent him from obtaining and sustaining gainful employment.

As the preponderance of the evidence is against the Veteran's service-connected disabilities impacting his ability to obtain and maintain substantially gainful employment, referral to the Director, Compensation Service, for extraschedular consideration is not warranted.


ORDER

Entitlement to service connection for a low back disability, diagnosed as osteoarthritis of the spine, is denied.

Entitlement to service connection for a bilateral knee disability, diagnosed as osteoarthritis of the bilateral knees, is denied.

Entitlement to a TDIU rating is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


